Citation Nr: 1212533	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-18 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In September 2009, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.


FINDING OF FACT

A February 2012 rating decision granted the Veteran's claim for service connection for coronary artery disease.  


CONCLUSION OF LAW

There remains no alleged error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  In the present case, the benefit the Veteran requested on appeal - service connection for coronary artery disease - was granted in February 2012.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  



ORDER

The appeal is dismissed.  




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


